Citation Nr: 0302467
Decision Date: 02/10/03	Archive Date: 06/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-18 787	)	DATE FEB 10, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for right ear sensorineural hearing loss.

(The issue of entitlement to an initial compensable rating for left ear sensorineural hearing loss will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to April 1991.  

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which denied the benefit sought on appeal.

This appeal arises, in part, out of the veterans claim that his service-connected left ear hearing loss should be assigned an initial compensable rating.  In the decision below, the Board has determined that service connection is in order for the veterans right ear hearing loss and that the right ear hearing loss disability should be rated prior to determining the appropriate disability rating for the veterans left ear.  Since evaluations assigned hearing loss are dependent upon whether service connection has been established for one ear or both ears, the Board will defer a decision on the issue of entitlement to a compensable evaluation for left ear hearing loss pending effectuation of this Board decision regarding service connection for right ear hearing loss.  Once that is accomplished, the Board will render a separate decision on the increased rating claim.  


FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to substantiate his claims and has obtained and fully developed all evidence necessary for the equitable disposition of the claims.

2. Right ear hearing loss is shown to be causally related to the veterans active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred during active service.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.   See 38 U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  In this case, the veterans claim was filed in February 1999 and remains pending.  The provisions of the VCAA and the implementing regulations are accordingly applicable.  See Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the claimants representative, if any, of any information and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimants representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to a claimant describing evidence potentially helpful to the claimant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].

The veteran was informed in a March 2000 letter and rating decision of the evidence needed to substantiate his claim, and he was provided an opportunity to submit such evidence.  Moreover, in a June 2000 statement of the case, the RO notified the veteran of regulations pertinent to service connection claims, informed him of the reasons why his claim had been denied, and provided him additional opportunities to present evidence and argument in support of his claim.  

In a June 2001 letter, the veteran was informed of VAs duty to obtain evidence on his behalf.  The veteran was notified that VA would obtain all relevant service medical records, VA medical records, and reports of examinations or treatment at non-VA facilities authorized by VA.  In addition, VA would request other relevant records held by any Federal agency or department.  In turn, the veteran was informed of his duty to provide VA with enough information to identify and locate other existing records, i.e., names of persons, agencies, or companies that hold relevant medical records, addresses of these individuals, and the dates that such treatment was received. 

The Board finds that the foregoing information provided to the veteran satisfies the requirements of 38 U.S.C.A. § 5103 and Quartuccio in that the veteran was clearly notified of the evidence necessary to substantiate his service connection claim.  Under these circumstances, the Board finds that the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The veterans service medical records have been received, as have private medical reports.  In addition, the veteran was afforded VA examinations in January 2000 and September 2002, which will be addressed below.  The Board finds that all known and ascertainable medical records have been obtained and are associated with the claims file.  The veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  The Board finds that VA has done everything reasonably possible to assist the veteran and that no further action is necessary to meet the requirements of the VCAA and the applicable regulatory changes published to implement that statute.  The Board will accordingly proceed to a review of the merits of the issue on appeal.

B.  Legal Analysis

The Board has reviewed all the evidence of record, which consists of his contentions, including those stated at a personal hearing in February 2002; service medical records; a November 1999 private audiological examination; and VA examinations dated in January 2000 and September 2002.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, it is not required to discuss each and every piece of evidence in a case.  The evidence submitted by the veteran or on his behalf will be summarized where appropriate.  

The RO received the veterans claim of entitlement to service connection for right ear hearing loss in February 1999.  In a March 2000 rating decision, service connection was denied.  The Board will address whether service connection is warranted for the veterans right ear hearing loss. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  See  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service connection may also be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, when such is manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 1101, 1131, 1112, 1113 (West Supp. 2002); 38 C.F.R. §§ 3.307 as amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 3.309 (2002).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2002).  

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when the veterans auditory threshold (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater.  Impaired hearing for VA purposes may also be found when the veterans speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  See 38 C.F.R. § 3.385 (2002).

Once all the evidence has been assembled, the Board has the responsibility to evaluate the record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

The veterans service medical records include documentation of mild to moderate high frequency hearing loss in the 6000 to 8000 Hertz range.  Speech recognition was notably good.  A January 1991 audiological examination revealed right ear puretone thresholds were 5, 5, 5, 15, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  It was noted that the veteran had mild to moderate high frequency right ear hearing loss.  The examination did not include a score for right ear speech recognition.

A September 2002 VA audiological examination showed auditory thresholds of 0, 10, 5, 5, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  Puretone threshold average was 10 decibels for the right ear, and speech recognition was listed as 80 to 84 percent.  The veteran was diagnosed with moderately severe high frequency sensorineural hearing loss in the right ear with good word recognition.  He opined that the veterans hearing loss was a direct result of firing artillery during active service.

The Board has reviewed the evidence of record and finds that the veteran currently suffers from right ear hearing loss as defined by 38 C.F.R. § 3.385 and that service connection is therefore warranted.  

The record contains no evidence that the veterans right ear hearing loss had auditory thresholds of 40 Hertz or greater at frequencies 500, 1000, 2000, 3000, or 4000 decibels, or evidence of auditory thresholds of 26 decibels or greater for three frequencies.  However, the September 2002 VA examination reported that the veterans right ear voice recognition score was 80 to 84 percent.  38 C.F.R. § 3.385 specifically states that speech recognition scores using the Maryland CNC test that are less than 94 percent are a basis on which to grant service connection for hearing loss.  As such, the veterans right ear hearing loss meets the regulatory requirement for hearing loss as defined by VA.

In addition to the veterans speech recognition score of 80 to 84 percent, the record also includes medical evidence linking the veterans current right ear hearing loss to active service.  The September 2002 VA examiner stated the veteran had moderate hearing loss in the high frequencies of his right ear and that such a loss was certainly a direct result of the artillery that he was firing in the military both with and without hearing protection.  He opined that the veteran had no other reason to have hearing loss at his young age.  

For the reasons and bases described above, the Board finds that the evidence supports the veterans claim of entitlement to service connection for right ear hearing loss.  The benefit sought on appeal is accordingly granted.  


ORDER

Service connection for right ear sensorineural hearing loss is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
